lN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DlVlSlON
NO. SZlT-CR~OOlll"lH

UNITED STATES OF AMERICA

 

V.

JOHN DEVERE BATTLE

ORDER OF FORFEITURE

WHEREAS, pursuant to the defendant being found guilty by

Verdict of a jury to Counts One through Eleven of the Criminal
Indictment on May l?, 2018, and further evidence of record and as
presented by the Government, the Court finds that the following
property is hereby forfeitable pursuant to 18 U.S.C. § 924(d)(l),
made applicable to this proceeding by virtue of 28 U.S.C.
§ 2461(c), to wit; an Anderson Rifle, ?.62X39 caliber rifle with
serial number l5286733; a Taurus Model ZZB, .22 caliber pistol
with serial number APE55613; and any and all related ammunition;

AND WHEREAS, by virtue of said Memorandum of Plea Agreement,
the United States is now entitled to possession of said personal
property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

lt is hereby ORDERED, ADJUDGED and DECREED:

l. That. based upon the entry of the Verdict as to the
defendant, the United States is hereby authorized to seize the

above-stated personal property, and it is hereby forfeited to the

United States for disposition in accordance with the law, including
destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In
accordance with Fed. R. Crim. P. 32.2(b)(4}(A), this Order is now
final as to the defendant.

2. That upon sentencing and issuance of the Judgment and
Commitment Order, the Clerk of Court is directed to incorporate a
reference to this Order of Forfeiture in the applicable section of
the Judgment, as required by Fed. R. Crim. P. 32.2(b)(4)(B).

The Clerk is hereby directed to send copies of this Order

to all counsel of record.

so oRDERED. This il day of 57 C§T'/' , 2018.
f/_x

M¢/

MALCOLM J. oWAN@/'
Senior United State District Judge

